Citation Nr: 1429304	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-42 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran served on active duty from September 1951 to June 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at a hearing before the undersigned acting Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file. 

In December 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Resolving doubt in the Veteran's favor, PTSD is related to an in-service stressor, the occurrence of which is supported by credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for PTSD.  Having considered the evidence, the Board finds service connection for PTSD is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2013); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a Veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

The regulations governing claims for service connection for PTSD were amended during the pendency of this appeal.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

The Veteran testified to having served in a combat zone during his entire tour in Korea from 1952 to 1953, and of having coming under fire on numerous occasions, to include enemy shelling while serving as a forward observer at an observation post.  He has reported having witnessed the remains of bodies and that his battalion was struck by American planes which resulted in the death of 15 soldiers.  

At the outset, the Board notes that the Veteran receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  Based on the Veteran's service records, he served in a location that would potentially involve "hostile military or terrorist activity" under the changes to 38 C.F.R. § 3.304(f)(3).  In addition, the stressors that he reports involve "hostile military or terrorist activity."  

The required element of a current disability is met.  VA treatment records reflect findings of PTSD.  In February 2009, a VA psychiatrist provided a diagnosis of prolonged, chronic PTSD, along with an AXIS IV finding of "war trauma."  In an October 2009 opinion, that same VA psychiatrist stated that the Veteran had a long history of depression and anxiety since returning from the Korean War.  She noted that his traumatic experiences during service in 1952 and 1953 included having come under artillery firings and fearing for his life.  The psychiatrist also determined that the Veteran's traumatic memories had been suppressed until the 1970s, when he began to have nightmares and flashbacks of the in-service traumatic events.  

The Veteran's service treatment records are unavailable and were apparently destroyed in the 1973 fire at the National Personnel Records Center.  All efforts to obtain them have been unsuccessful.  However, his DD Form 214 shows one year and eight months of foreign service, and that he was attached to the 204th Field Artillery Battalion, Service Battery, as a field wireman.  His DD Form 214 also shows that his decorations and awards include the Korean Service Medal w/2 Bronze Service Stars, and the United Nations Service Medal.  

In June 2009, the Center for Unit Records and Research (CURR) (now called the U.S. Army and Joint Services Records Research Center (JSRRC)) provided unit histories for the 204th Field Artillery Battalion.  The unit histories show that the Veteran's battalion was actively engaged in the support of the United Nations troops during a period of hostilities, from April 1951 until a cease fire in July 1953.  JSRRC also reported that in October 1952, Baker Battery was shelled by enemy artillery with rounds landing within 100 yards of the battery.  

For purposes of verification of an in-service event, the Court has held that a Veteran only needs to offer independent evidence of an event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  The records need only imply the Veteran's participation (e.g., to not controvert the Veteran's assertion that he was present when the events the records establish that his unit experienced occurred).  Pentecost v. Principi, 16 Vet. App. 124, 128-9 (2002).  In short, the Veteran has a diagnosis of PTSD, associated with events that are reasonably verified to have occurred during his period of military service.  Thus, the required nexus is met.  

For these reasons, and in resolving all doubt in the Veteran's favor, the competent and probative evidence of record establishes that the Veteran is entitled to service connection for PTSD.  In reaching this conclusion, the Board has applied the benefit- of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002).


ORDER

Service connection for PTSD is granted. 



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


